DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16680051 received on 4/5/2021. Claims 1-20 are cancelled. Claim 21 is amended. Claims 22-23 are previously presented. Claims 21-23 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 4/5/2021, with respect to claim 21 have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn. 
Allowable Subject Matter
Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a mobile phone comprising: a touch sensitive display including one or more capacitive touch sensors operable to communicate touch pulses to a device external to the mobile phone (claim 21).
While Mullen discloses a mobile device (¶113 - card features may be provided on a mobile telephonic device either physically or embodied virtually) comprising: a touch sensitive display 2020 including one or more capacitive touch sensors 2230 operable to communicate touch pulses (¶55 - Button array 230 may also be coupled to processor 220 such that the operation of card 200 may be controlled, at least in part, by manual input received by button array 230; ¶113 - a physical buttons may be provided as a virtual button; ¶151 - virtual button 2230 may be provided on virtual card 2220; touch pulses are communicated from virtual button/display to processor 220), the prior art of record does not fairly teach or suggest that the touch pulses are communicated to a device external to the mobile phone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TOAN C LY/               Primary Examiner, Art Unit 2887